ACCEPTED
                                                                                      03-16-00770-CV
                                                                                            21591822
                                                                            THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                     1/3/2018 5:31 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK

                         NO. 03-16-00770-CV
   _____________________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS         AUSTIN, TEXAS
                    FOR THE THIRD DISTRICT OF TEXAS 1/3/2018 5:31:14 PM
                             AUSTIN, TEXAS            JEFFREY D. KYLE
                                                            Clerk
   _____________________________________________________________

              JAGUAR LAND ROVER NORTH AMERICA, LLC,
                            Appellant,

                                        v.

  BOARD OF THE TEXAS DEPARTMENT OF MOTOR VECHICLES; MR.
RAYMOND PALACIOS, JR., IN HIS OFFICIAL CAPACITY AS CHAIRMAN
OF THE BOARD OF THE TEXAS DEPARTMENT OF MOTOR VEHICLES;
 AND AUTOBAHN IMPORTS, LP, d/b/a LAND ROVER OF FORT WORTH,
                            Appellees.
  _____________________________________________________________

              Direct Appeal from the Motor Vehicle Division
                of the Texas Department of Motor Vehicles
                       MVD Cause No. 14-0016 LIC
   _____________________________________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
   MOTION FOR REHEARING OR EN BANC RECONSIDERATION
__________________________________________________________________


      Appellant Jaguar Land Rover North America (“JLRNA”), in accordance

with Texas Rules of Appellate Procedure 2, 10.5(b), and 49.8, respectfully requests

a ten-day extension on the time for it to file a motion for rehearing or en banc

reconsideration of the court’s judgment of December 21, 2017. Appellees are

unopposed to this motion.
      This Court rendered its judgment in this case, affirming in part and

dismissing in part, through a memorandum opinion dated December 21, 2017.

Appellant currently has until January 5, 2018 to file a motion for rehearing or a

motion for en banc reconsideration. See Tex. R. App. P. 49.1, 49.7.

      Due to the holidays, Appellant requires additional time to fully assess the

Court’s order and prepare a motion for rehearing or a motion for en banc

reconsideration by the current deadline.        Appellant respectfully requests an

extension of ten days to allow adequate time to prepare and file one of these

motions should it choose to do so. This extension would run to January 15, 2018.

      This is the Appellants’ first request for an extension of time regarding either

motion. This request is not sought for delay, but in order that justice may be done

and in order that the parties may properly review the record and adequately address

the relevant questions at issue. No party will be harmed if this request for extension

of time is granted; indeed, all parties are in agreement in seeking this extension.

      All facts recited in this motion are either in the record or within the personal

knowledge of the attorney signing this motion, therefore no verification is

necessary under Rule 10.2 of the Texas Rules of Appellate Procedure.




                                          2
                                    PRAYER

      Appellant respectfully requests that this Court grant Appellant’s unopposed

motion for a ten-day extension of time for it to file a motion for rehearing or en

banc reconsideration of the court’s judgment.

Dated: January 3, 2018

                                      Respectfully submitted,

                                       /s/ Blayne Thompson
                                      Aaron R. Crane
                                      State Bar No. 24050459
                                      aaron.crane@hoganlovells.com
                                      Blayne Thompson
                                      State Bar No. 24088525
                                      blayne.thompson@hoganlovells.com

                                      HOGAN LOVELLS US LLP
                                      609 Main Street, Suite 4200
                                      Houston, Texas 77002
                                      Tel: (713) 632-1400
                                      Fax: (713) 632-1401

                                      Attorneys for Appellant Jaguar Land Rover
                                      North America, LLC




                                        3
                     CERTIFICATE OF CONFERENCE

      I certify that I conferred with counsel for Appellees regarding this motion on

January 3, 2018 and Appellees are not opposed to this motion.

                                              /s/ Blayne Thompson
                                             Blayne Thompson




                                         4
                         CERTIFICATE OF SERVICE
      I certify that a true copy of the above was served by e-service and/or e-mail

on January 3, 2018 on the following attorneys of record:


Matt Dow                                     Sarah C. Wolfe
Dudley D. McCalla                            Assistant Attorney General
Jackson Walker L.L.P.                        Administrative Law Division
100 Congress Ave., Suite 1100                Office of the Attorney General of Texas
Austin, Texas 78701                          P.O. Box 12548, Capitol Station
Tel. (512) 236-2071                          Austin, Texas 78711-2548
Fax (512) 691-4435                           Sarah.Wolfe@oag.texas.gov
mdow@jw.com
dmccalla@jw.com                              Attorney for Appellees Board of the
                                             Texas Department of Motor Vehicles
Richard W. Wiseman                           and Mr. Raymond Palacios, Jr., in His
Padfield & Stout, LLP                        Official Capacity
421 W. Third Street, Suite 910
Fort Worth, Texas 76102
Tel. (817) 338-1616
Fax (817) 338-1610
rwiseman@livepad.com

Attorneys for Appellee Autobahn
Imports, LP



                                                /s/ Blayne Thompson
                                               Blayne Thompson




                                         5